Case 2:20-cv-00797-RGK-JDE Document 113 Filed 10/30/20 Page 1 of 14 Page ID #:2554




1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10                                            ) Case No. 2:20-cv-00797-RGK-JDE
     O.L.,
11
                                              )
                                              )
                         Plaintiff,           ) PROTECTIVE ORDER
12                                            )
                         v.                   )
13                                            )
     CITY OF EL MONTE, et al.,                )
14                                            )
                                              )
15                                            )
                         Defendants.
                                              )
16                                            )
17
18           1.    PURPOSES AND LIMITATIONS
19           Discovery in this action is likely to involve production of confidential,
20   proprietary or private information for which special protection from public
21   disclosure and from use for any purpose other than pursuing this litigation may
22   be warranted. This Order does not confer blanket protections on all disclosures
23   or responses to discovery and that the protection it affords from public
24   disclosure and use extends only to the limited information or items that are
25   entitled to confidential treatment under the applicable legal principles.
26           2.    GOOD CAUSE STATEMENT
27           This action is likely to involve private medical and personal information
28   as well as law enforcement investigative records, information otherwise
Case 2:20-cv-00797-RGK-JDE Document 113 Filed 10/30/20 Page 2 of 14 Page ID #:2555




1    generally unavailable to the public, or which may be privileged or otherwise
2    protected from disclosure under state or federal statutes, court rules, case
3    decisions, or common law. The foregoing statement does not limit the
4    materials that may be subject to this Order, nor does it alone authorize
5    designation of materials under this Order. To expedite the flow of information,
6
     to facilitate the prompt resolution of disputes over confidentiality of discovery
7
     materials, to adequately protect information the parties are entitled to keep
8
     confidential, to ensure that the parties are permitted reasonable necessary uses
9
     of such material in preparation for and in the conduct of trial, to address their
10
     handling at the end of the litigation, and serve the ends of justice, a protective
11
     order for such information is justified in this matter. It is the intent of the
12
     parties that information will not be designated as confidential for tactical
13
     reasons and that nothing be so designated without a good faith belief that it has
14
     been maintained in a confidential, non-public manner, and there is good cause
15
     why it should not be part of the public record of this case.
16
17
           3.     UNDER SEAL FILING PROCEDURE

18         As set forth in Section 14.3, below, this Protective Order does not entitle

19   the parties to file confidential information under seal; Local Civil Rule 79-5

20   sets forth the procedures that must be followed and the standards that will be
21   applied when a party seeks permission from the court to file material under
22   seal. There is a strong presumption that the public has a right of access to
23   judicial proceedings and records in civil cases. In connection with non-
24   dispositive motions, good cause must be shown to support a filing under seal.
25   See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir.
26   2006), Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002),
27   Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999)
28   (even stipulated protective orders require good cause showing), and a specific

                                               2
Case 2:20-cv-00797-RGK-JDE Document 113 Filed 10/30/20 Page 3 of 14 Page ID #:2556




1    showing of good cause or compelling reasons with proper evidentiary support
2    and legal justification, must be made with respect to Protected Material that a
3    party seeks to file under seal. The parties’ mere designation of Disclosure or
4    Discovery Material as CONFIDENTIAL does not— without the submission
5    of competent evidence by declaration, establishing that the material sought to
6
     be filed under seal qualifies as confidential, privileged, or otherwise
7
     protectable—constitute good cause.
8
           Further, if a party requests sealing related to a dispositive motion or trial,
9
     then compelling reasons, not only good cause, for the sealing must be shown,
10
     and the relief sought shall be narrowly tailored to serve the specific interest to
11
     be protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th
12
     Cir. 2010). For each item or type of information, document, or thing sought to
13
     be filed or introduced under seal, the party seeking protection must articulate
14
     compelling reasons, supported by specific facts and legal justification, for the
15
     requested sealing order. Again, competent evidence supporting the application
16
17
     to file documents under seal must be provided by declaration.

18
           Any document that is not confidential, privileged, or otherwise

19   protectable in its entirety will not be filed under seal if the confidential portions

20   can be redacted. If documents can be redacted, then a redacted version for
21   public viewing, omitting only the confidential, privileged, or otherwise
22   protectable portions of the document, shall be filed. Any application that seeks
23   to file documents under seal in their entirety should include an explanation of
24   why redaction is not feasible.
25         4.     DEFINITIONS
26         4.1    Action: this pending lawsuit.
27         4.2    Challenging Party: a Party or Non-Party that challenges the
28   designation of information or items under this Order.

                                               3
Case 2:20-cv-00797-RGK-JDE Document 113 Filed 10/30/20 Page 4 of 14 Page ID #:2557




1          4.3    “CONFIDENTIAL” Information or Items: information
2    (regardless of how it is generated, stored or maintained) or tangible things that
3    qualify for protection under Federal Rule of Civil Procedure 26(c), and as
4    specified above in the Good Cause Statement.
5          4.4    Counsel: Outside Counsel of Record and House Counsel (as well
6
     as their support staff).
7
           4.5    Designating Party: a Party or Non-Party that designates
8
     information or items that it produces in disclosures or in responses to discovery
9
     as “CONFIDENTIAL.”
10
           4.6    Disclosure or Discovery Material: all items or information,
11
     regardless of the medium or manner in which it is generated, stored, or
12
     maintained (including, among other things, testimony, transcripts, and tangible
13
     things), that are produced or generated in disclosures or responses to discovery.
14
           4.7    Expert: a person with specialized knowledge or experience in a
15
     matter pertinent to the litigation who has been retained by a Party or its
16
17
     counsel to serve as an expert witness or as a consultant in this Action.

18
           4.8     House Counsel: attorneys who are employees of a party to this

19   Action. House Counsel does not include Outside Counsel of Record or any

20   other outside counsel.
21         4.9    Non-Party: any natural person, partnership, corporation,
22   association or other legal entity not named as a Party to this action.
23         4.10 Outside Counsel of Record: attorneys who are not employees of a
24   party to this Action but are retained to represent a party to this Action and
25   have appeared in this Action on behalf of that party or are affiliated with a law
26   firm that has appeared on behalf of that party, and includes support staff.
27         4.11 Party: any party to this Action, including all of its officers,
28   directors, employees, consultants, retained experts, and Outside Counsel of

                                             4
Case 2:20-cv-00797-RGK-JDE Document 113 Filed 10/30/20 Page 5 of 14 Page ID #:2558




1    Record (and their support staffs).
2          4.12 Producing Party: a Party or Non-Party that produces Disclosure or
3    Discovery Material in this Action.
4          4.13 Professional Vendors: persons or entities that provide litigation
5    support services (e.g., photocopying, videotaping, translating, preparing
6
     exhibits or demonstrations, and organizing, storing, or retrieving data in any
7
     form or medium) and their employees and subcontractors.
8
           4.14 Protected Material: any Disclosure or Discovery Material that is
9
     designated as “CONFIDENTIAL.”
10
           4.15   Receiving Party: a Party that receives Disclosure or Discovery
11
     Material from a Producing Party.
12
           5.     SCOPE
13
           The protections conferred by this Order cover not only Protected
14
     Material (as defined above), but also (1) any information copied or extracted
15
     from Protected Material; (2) all copies, excerpts, summaries, or compilations
16
17
     of Protected Material; and (3) any testimony, conversations, or presentations

18
     by Parties or their Counsel that might reveal Protected Material.

19         Any use of Protected Material at trial shall be governed by the orders of

20   the trial judge and other applicable authorities. This Order does not govern the
21   use of Protected Material at trial.
22         6.     DURATION
23         Once a case proceeds to trial, information that was designated as
24   CONFIDENTIAL or maintained pursuant to this protective order used or
25   introduced as an exhibit at trial becomes public and will be presumptively
26   available to all members of the public, including the press, unless compelling
27   reasons supported by specific factual findings to proceed otherwise are made to
28   the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81

                                            5
Case 2:20-cv-00797-RGK-JDE Document 113 Filed 10/30/20 Page 6 of 14 Page ID #:2559




1    (distinguishing “good cause” showing for sealing documents produced in
2    discovery from “compelling reasons” standard when merits-related documents
3    are part of court record). Accordingly, the terms of this protective order do not
4    extend beyond the commencement of the trial.
5          7.    DESIGNATING PROTECTED MATERIAL
6
           7.1   Exercise of Restraint and Care in Designating Material for
7
                 Protection. Each Party or Non-Party that designates information
8
     or items for protection under this Order must take care to limit any such
9
     designation to specific material that qualifies under the appropriate standards.
10
     The Designating Party must designate for protection only those parts of
11
     material, documents, items or oral or written communications that qualify so
12
     that other portions of the material, documents, items or communications for
13
     which protection is not warranted are not swept unjustifiably within the ambit
14
     of this Order.
15
           Mass, indiscriminate or routinized designations are prohibited.
16
17
     Designations that are shown to be clearly unjustified or that have been made

18
     for an improper purpose (e.g., to unnecessarily encumber the case development

19   process or to impose unnecessary expenses and burdens on other parties) may

20   expose the Designating Party to sanctions.
21         If it comes to a Designating Party’s attention that information or items
22   that it designated for protection do not qualify for protection, that Designating
23   Party must promptly notify all other Parties that it is withdrawing the
24   inapplicable designation.
25         7.2   Manner and Timing of Designations. Except as otherwise
26   provided in this Order, or as otherwise stipulated or ordered, Disclosure of
27   Discovery Material that qualifies for protection under this Order must be
28   clearly so designated before the material is disclosed or produced.

                                             6
Case 2:20-cv-00797-RGK-JDE Document 113 Filed 10/30/20 Page 7 of 14 Page ID #:2560




1          Designation in conformity with this Order requires:
2                (a) for information in documentary form (e.g., paper or electronic
3    documents, but excluding transcripts of depositions or other pretrial or trial
4    proceedings), that the Producing Party affix at a minimum, the legend
5    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
6
     that contains protected material. If only a portion of the material on a page
7
     qualifies for protection, the Producing Party also must clearly identify the
8
     protected portion(s) (e.g., by making appropriate markings in the margins).
9
           A Party or Non-Party that makes original documents available for
10
     inspection need not designate them for protection until after the inspecting
11
     Party has indicated which documents it would like copied and produced.
12
     During the inspection and before the designation, all of the material made
13
     available for inspection shall be deemed “CONFIDENTIAL.” After the
14
     inspecting Party has identified the documents it wants copied and produced,
15
     the Producing Party must determine which documents, or portions thereof,
16
17
     qualify for protection under this Order. Then, before producing the specified

18
     documents, the Producing Party must affix the “CONFIDENTIAL legend” to

19   each page that contains Protected Material. If only a portion of the material on

20   a page qualifies for protection, the Producing Party also must clearly identify
21   the protected portion(s) (e.g., by making appropriate markings in the margins).
22               (b) for testimony given in depositions that the Designating Party
23   identifies the Disclosure or Discovery Material on the record, before the close
24   of the deposition all protected testimony.
25               (c) for information produced in some form other than
26   documentary and for any other tangible items, that the Producing Party affix
27   in a prominent place on the exterior of the container or containers in which the
28   information is stored the legend “CONFIDENTIAL.” If only a portion or

                                             7
Case 2:20-cv-00797-RGK-JDE Document 113 Filed 10/30/20 Page 8 of 14 Page ID #:2561




1    portions of the information warrants protection, the Producing Party, to the
2    extent practicable, shall identify the protected portion(s).
3          7.3   Inadvertent Failures to Designate. If timely corrected, an
4    inadvertent failure to designate qualified information or items does not,
5    standing alone, waive the Designating Party’s right to secure protection under
6
     this Order for such material. Upon timely correction of a designation, the
7
     Receiving Party must make reasonable efforts to assure that the material is
8
     treated in accordance with the provisions of this Order.
9
           8.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
10
           8.1. Timing of Challenges. Any Party or Non-Party may challenge a
11
     designation of confidentiality at any time that is consistent with the Court’s
12
     Scheduling Order.
13
           8.2   Meet and Confer. The Challenging Party shall initiate the dispute
14
     resolution process under Local Rule 37-1 et seq.
15
           8.3 Joint Stipulation. Any challenge submitted to the Court shall be via a
16
17
     joint stipulation pursuant to Local Rule 37-2.

18
           8.4 The burden of persuasion in any such challenge proceeding shall be

19   on the Designating Party. Frivolous challenges, and those made for an

20   improper purpose (e.g., to harass or impose unnecessary expenses and burdens
21   on other parties) may expose the Challenging Party to sanctions. Unless the
22   Designating Party has waived or withdrawn the confidentiality designation, all
23   parties shall continue to afford the material in question the level of protection
24   to which it is entitled under the Producing Party’s designation until the Court
25   rules on the challenge.
26         9.    ACCESS TO AND USE OF PROTECTED MATERIAL
27         9.1 Basic Principles. A Receiving Party may use Protected Material that
28   is disclosed or produced by another Party or by a Non-Party in connection

                                              8
Case 2:20-cv-00797-RGK-JDE Document 113 Filed 10/30/20 Page 9 of 14 Page ID #:2562




1    with this Action only for prosecuting, defending or attempting to settle this
2    Action. Such Protected Material may be disclosed only to the categories of
3    persons and under the conditions described in this Order. When the Action has
4    been terminated, a Receiving Party must comply with the provisions of section
5    15 below (FINAL DISPOSITION).
6
           Protected Material must be stored and maintained by a Receiving Party
7
     at a location and in a secure manner that ensures that access is limited to the
8
     persons authorized under this Order.
9
           9.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
10
     otherwise ordered by the court or permitted in writing by the Designating
11
     Party, a Receiving Party may disclose any information or item designated
12
     “CONFIDENTIAL” only to:
13
                 (a) the Receiving Party’s Outside Counsel of Record in this
14
     Action, as well as employees of said Outside Counsel of Record to whom it is
15
     reasonably necessary to disclose the information for this Action;
16
17
                 (b) the officers, directors, and employees (including House

18
     Counsel) of the Receiving Party to whom disclosure is reasonably necessary

19   for this Action;

20               (c) Experts (as defined in this Order) of the Receiving Party to
21   whom disclosure is reasonably necessary for this Action and who have signed
22   a written agreement to be bound by this Order
23               (d) the court and its personnel;
24               (e) court reporters and their staff;
25               (f) professional jury or trial consultants, mock jurors, and
26   Professional Vendors to whom disclosure is reasonably necessary for this
27   Action and who have signed an agreement to be bound by this Order;
28               (g) the author or recipient of a document containing the

                                              9
     Case 2:20-cv-00797-RGK-JDE Document 113 Filed 10/30/20 Page 10 of 14 Page ID
                                      #:2563



1    information or a custodian or other person who otherwise possessed or knew
2    the information;
3                   (h) during their depositions, witnesses, and attorneys for witnesses,
4    in the Action to whom disclosure is reasonably necessary provided: (1) the
5    deposing party requests that the witness sign the form attached as Exhibit A
6
     hereto; and (2) they will not be permitted to keep any confidential information
7
     unless they sign an agreement to be bound by this Order unless otherwise
8
     agreed by the Designating Party or ordered by the court. Pages of transcribed
9
     deposition testimony or exhibits to depositions that reveal Protected Material
10
     may be separately bound by the court reporter and may not be disclosed to
11
     anyone except as permitted under this Protective Order; and
12
                    (i) any mediators or settlement officers and their supporting
13
     personnel, mutually agreed upon by any of the parties engaged in settlement
14
     discussions.
15
           10.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
16
                    PRODUCED IN OTHER LITIGATION
17
18
           If a Party is served with a subpoena or a court order issued in other

19   litigation that compels disclosure of any information or items designated in this

20   Action as “CONFIDENTIAL,” that Party must:
21                  (a) promptly notify in writing the Designating Party. Such
22   notification shall include a copy of the subpoena or court order;
23                  (b) promptly notify in writing the party who caused the subpoena
24   or order to issue in the other litigation that some or all of the material covered
25   by the subpoena or order is subject to this Protective Order. Such notification
26   shall include a copy of this Protective Order; and
27                  (c) cooperate with respect to all reasonable procedures sought to be
28   pursued by the Designating Party whose Protected Material may be affected. If

                                               10
     Case 2:20-cv-00797-RGK-JDE Document 113 Filed 10/30/20 Page 11 of 14 Page ID
                                      #:2564



1    the Designating Party timely seeks a protective order, the Party served with the
2    subpoena or court order shall not produce any information designated in this
3    action as “CONFIDENTIAL” before a determination by the court from which
4    the subpoena or order issued, unless the Party has obtained the Designating
5    Party’s permission. The Designating Party shall bear the burden and expense
6
     of seeking protection in that court of its confidential material and nothing in
7
     these provisions should be construed as authorizing or encouraging a
8
     Receiving Party in this Action to disobey a lawful directive from another court.
9
10         11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
                 BE PRODUCED IN THIS LITIGATION
11
12               (a) The terms of this Order are applicable to information produced
13   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
14   information produced by Non-Parties in connection with this litigation is
15   protected by the remedies and relief provided by this Order. Nothing in these
16   provisions should be construed as prohibiting a Non-Party from seeking
17   additional protections.
18               (b) In the event that a Party is required, by a valid discovery
19   request, to produce a Non-Party’s confidential information in its possession,
20   and the Party is subject to an agreement with the Non-Party not to produce the
21
     Non-Party’s confidential information, then the Party shall:
22
                 (1) promptly notify in writing the Requesting Party and the Non-
23
     Party that some or all of the information requested is subject to a
24
     confidentiality agreement with a Non-Party;
25
                 (2) promptly provide the Non-Party with a copy of the Protective
26
     Order in this Action, the relevant discovery request(s), and a reasonably
27
     specific description of the information requested; and
28

                                             11
     Case 2:20-cv-00797-RGK-JDE Document 113 Filed 10/30/20 Page 12 of 14 Page ID
                                      #:2565



1                (3) make the information requested available for inspection by the
2    Non-Party, if requested.
3                (c) If the Non-Party fails to seek a protective order from this court
4    within 14 days of receiving the notice and accompanying information, the
5    Receiving Party may produce the Non-Party’s confidential information
6
     responsive to the discovery request. If the Non-Party timely seeks a protective
7
     order, the Receiving Party shall not produce any information in its possession
8
     or control that is subject to the confidentiality agreement with the Non-Party
9
     before a determination by the court. Absent a court order to the contrary, the
10
     Non-Party shall bear the burden and expense of seeking protection in this court
11
     of its Protected Material.
12
           12.   UNAUTHORIZED DISCLOSURE OF PROTECTED
13               MATERIAL
14
           If a Receiving Party learns that, by inadvertence or otherwise, it has
15
     disclosed Protected Material to any person or in any circumstance not
16
17
     authorized under this Protective Order, the Receiving Party must immediately

18
     (a) notify in writing the Designating Party of the unauthorized disclosures, (b)

19   use its best efforts to retrieve all unauthorized copies of the Protected Material,

20   (c) inform the person or persons to whom unauthorized disclosures were made
21   of all the terms of this Order, and (d) request such person or persons to execute
22   an agreement to be bound by this Order.
23         13.   INADVERTENT PRODUCTION OF PRIVILEGED OR
                 OTHERWISE PROTECTED MATERIAL
24
25         When a Producing Party gives notice to Receiving Parties that certain
26   inadvertently produced material is subject to a claim of privilege or other
27   protection, the obligations of the Receiving Parties are those set forth in
28   Federal Rule of Civil\ Procedure 26(b)(5)(B). This provision is not intended to

                                             12
     Case 2:20-cv-00797-RGK-JDE Document 113 Filed 10/30/20 Page 13 of 14 Page ID
                                      #:2566



1    modify whatever procedure may be established in an e-discovery order that
2    provides for production without prior privilege review. Pursuant to Federal
3    Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on
4    the effect of disclosure of a communication or information covered by the
5    attorney-client privilege or work product protection, the parties may
6
     incorporate their agreement in a proposed order submitted to the court.
7
           14.   MISCELLANEOUS
8
           14.1 Right to Further Relief. Nothing in this Order abridges the right of
9
     any person to seek its modification by the Court in the future.
10
           14.2 Right to Assert Other Objections. No Party waives any right to
11
     object on any ground to use in evidence of any of the material covered by this
12
     Protective Order.
13
           14.3 Filing Protected Material. A Party that seeks to file under seal any
14
     Protected Material must comply with Local Civil Rule 79-5. Protected
15
     Material may only be filed under seal pursuant to a court order authorizing the
16
17
     sealing of the specific Protected Material. If a Party’s request to file Protected

18
     Material under seal is denied by the court, then the Receiving Party may file

19   the information in the public record unless otherwise instructed by the court.

20         15.   FINAL DISPOSITION
21         After the final disposition of this Action, as defined in paragraph 6,
22   within 60 days of a written request by the Designating Party, each Receiving
23   Party must return all Protected Material to the Producing Party or destroy such
24   material. As used in this subdivision, “all Protected Material” includes all
25   copies, abstracts, compilations, summaries, and any other format reproducing
26   or capturing any of the Protected Material. Whether the Protected Material is
27   returned or destroyed, the Receiving Party must submit a written certification
28   to the Producing Party (and, if not the same person or entity, to the

                                              13
     Case 2:20-cv-00797-RGK-JDE Document 113 Filed 10/30/20 Page 14 of 14 Page ID
                                      #:2567



1    Designating Party) by the 60-day deadline that (1) identifies (by category,
2    where appropriate) all the Protected Material that was returned or destroyed
3    and (2) affirms that the Receiving Party has not retained any copies, abstracts,
4    compilations, summaries or any other format reproducing or capturing any of
5    the Protected Material. Notwithstanding this provision, Counsel or parties are
6
     entitled to retain an archival copy of all pleadings, motion papers, trial,
7
     deposition, and hearing transcripts, legal memoranda, correspondence,
8
     deposition and trial exhibits, expert reports, attorney work product, and
9
     consultant and expert work product, even if such materials contain Protected
10
     Material. Any such archival copies that contain or constitute Protected
11
     Material remain subject to this Protective Order as set forth in Section 6
12
     (DURATION).
13
           16.    VIOLATION
14
           Any violation of this Order may be punished by appropriate measures
15
     including, without limitation, contempt proceedings and/or monetary
16
17
     sanctions.

18
19         Based on Plaintiff’s showing and the Court’s review of the record in this

20   case, for good cause shown, IT IS SO ORDERED.
21
22
23   DATED: October 30, 2020

24
                                           _________________________________
25
                                           JOHN D. EARLY
26                                         United States Magistrate Judge
27
28

                                             14
